          Case 1:19-cv-01971-TDC Document 111 Filed 02/05/21 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                (SOUTHERN DIVISION)

TIMMEKA HARRIS-REESE, Individually         *
and as Parent and Next Friend of Z.R., and
DOUGLAS M. REESE, JR., Individually and
As Parent and Next Friend of Z.R.,         *

              Plaintiffs,                      *            Civil Action No. TDC 19-1971

v.                                             *

                                               *
UNITED STATES OFAMERICA, et al.,
                                               *
              Defendants.
                                          * * *
                                    OPINION AND ORDER

         Pending now before the Court is Plaintiffs’ “Motion to Compel Discovery” (“Motion”)

(ECF No. 39), specifically documents withheld as privileged by the Defendant United States of

America (“Defendant”). The issues surrounding these documents have been fully briefed and

argued. (ECF Nos. 39, 46, 48, 51, 52, 56, 67, 77, 93). For the reasons set forth below, the Court

finds that the Motion is DENIED as to certain documents listed in the Defendant’s privilege log.

         I.     PROCEDURAL BACKGROUND

         This case involves allegations of medical malpractice committed by one or more Walter

Reed National Military Medical Center (“WRNMMC”) physicians during a surgical procedure

performed on Minor Z.R. on September 13, 2016. The Complaint alleges that the physicians’

negligence caused Z.R.’s brain to be deprived of oxygen, which ultimately led Z.R. to suffer a

“severe and permanently disabling anoxic brain injury with resulting seizure disorder.” (ECF No.

1). The Complaint also alleged that the physicians, Defendant’s agents, failed to sufficiently

inform Z.R.’s parents about the risks and possible adverse consequences of the surgical procedure.

(Id.).
           Case 1:19-cv-01971-TDC Document 111 Filed 02/05/21 Page 2 of 5



       In response to Plaintiffs’ discovery requests, Defendant has withheld certain documents on

the basis of the medical quality assurance privilege found in 10 U.S.C. § 1102 et seq. (“the

Statute”). Plaintiffs contend that the Defendant has baselessly asserted quality assurance privilege

for documents that are, in fact, discoverable. (Motion, p. 1).

       To support its assertion of privilege, Defendant avers that WRNMMC is a military

treatment facility that is part of the Department of Defense and subject to the Statute. (ECF No.

46-1). In addition, the Defendant provided privilege logs to Plaintiffs. (ECF Nos. 39-6, 91-2).

Defendant’s most recent privilege log identifies twenty-nine documents as being withheld pursuant

to the medical quality assurance privilege. (ECF No. 91-2). Plaintiffs continue to assert that this

privilege log is insufficiently particular as it relates to certain documents, and also that Defendant

has failed to provide sufficient evidence to support the privilege claimed. (Motion, pp. 20-21; ECF

Nos. 67, 83).

       During a hearing held on December 10, 2020, Plaintiffs made clear that they have

withdrawn their objections to Defendant’s claims of privilege over the following items on the

privilege log: 1-4, 19-25. (ECF Nos. 93, 97). Accordingly, this Order addresses only the following

items over which Defendant asserts privilege: 5, 6, 6a, 7-11, 14-17, 17a, 18, 18a, 18b (“Contested

Items”).

           For the reasons articulated on the record by this Court during the December 10, 2020

hearing, the Court found that an in camera review of the Contested Items was appropriate. (ECF

No. 93). On December 24, 2020 and January 13, 2021 Defendant provided the Court with all of

the Contested Items on the privilege log for an in camera review. (ECF No. 107).




                                                  2
            Case 1:19-cv-01971-TDC Document 111 Filed 02/05/21 Page 3 of 5



        II.      LEGAL STANDARDS

                 A. Medical Peer Review Privilege

        Pursuant to 10 U.S.C. § 1102(a), medical quality assurance records that are created “by or

for the Department of Defense as part of a medical quality assurance program are confidential and

privileged,” and are prohibited from disclosure.

        In addition, a “medical quality assurance record” is defined as “the proceedings, records,

minutes, and reports that emanate from quality assurance program activities,” and are “compiled .

. . as part of the medical quality assurance program.” 10 U.S.C. § 1102(j)(2). Moreover, a

“medical quality assurance program” is defined as:

        any peer review activity carried out . . . by or for the Department of Defense to
        assess the quality of medical care, including activities conducted by individuals . .
        . or other review bodies responsible for quality assurance . . . patient care
        assessment . . . and identification and prevention of medical or dental incidents and
        risks.

10 U.S.C. § 1102(j)(1). Furthermore, “peer review” includes “any assessment of the quality of

medical care carried out by a health care professional,” and includes “any patient safety program

root cause analysis.” 10 U.S.C. § 1102(j)(4)

        Finally, Section 1102(b) provides that “[n]o part of any medical quality assurance record

described in subsection (a) may be subject to discovery or admitted into evidence in any judicial

… proceeding, except as provided in subsection (c).”1

                 B. Privilege Assertions — Privilege Log

        A party withholding discoverable documents based on an assertion of privilege has a duty

to particularize the claim, which typically is done via a privilege log. Victor Stanley, Inc. v.

Creative Pipe, Inc., 250 F.R.D. 251, 264-65 (D. Md. 2008). The privilege log should identify


        1
         None of the exceptions apply to this case. Also applicable here are regulations issued by the Secretary of
Defense, which mirror the language in 10 U.S.C. § 1102. See, e.g., DodM 6025.13 (Oct. 29, 2013).

                                                         3
         Case 1:19-cv-01971-TDC Document 111 Filed 02/05/21 Page 4 of 5



“each document withheld, information regarding the privilege/protection claimed, the name of the

person making/receiving the communication, the date and place of the communication, and the

document’s general subject matter.” Victor Stanley, supra, at 264 (internal citation omitted); see

also Fed. R. Civ. P. 26(b)(5)(A)(ii) (description required of the nature of the documents not

produced that enables the opposing party to assess the claim). After this is done, if the opposing

party still challenges the sufficiency of the assertion of privilege, the party claiming privilege

“bears the burden of establishing an evidentiary basis by affidavit, deposition transcript, or other

evidence for each element of each privilege/protection claimed . . . 250 F.R.D. at 267 (emphasis

supplied).

       III.    ANALYSIS

       The Contested Items, which have been provided to the Court for its in camera review,

consist of emails. The Court has completed its review and finds that the Contested Items are

privileged medical quality assurance records and should not be produced by the Defendant.

       First, the Defendant has produced a privilege log that is sufficiently particular and is

consistent with the law. The privilege log identifies the date/time of creation or transmission of

each document withheld, its author, its recipients, a summary description of the contents of the

document, and the privilege asserted.

       Second, the WRNMMC is a military treatment facility that is part of the Department of

Defense subject to the Statute.

       Third, to further support its privilege assertion, the Defendant submitted the declaration of

Dina Bernstein, Associate General Counsel, Defense Health Agency. (ECF No. 46-1). Ms.

Bernstein’s declaration outlines the quality assurance and peer review process that applies to

facilities like WRNMMC. Ms. Bernstein reviewed the Contested Items, and clearly described the



                                                 4
           Case 1:19-cv-01971-TDC Document 111 Filed 02/05/21 Page 5 of 5



quality assurance and peer review activity conducted, which consisted of reviews, investigation,

and analysis performed by Risk Management, Patient Safety, and the Anesthesia and ENT

Departments of the medical facility where the surgery occurred. (Id.). The Court’s review of the

Contested Items and declaration confirms that a quality assurance/peer review investigation

commenced following Z.R.’s surgical procedure. The Contested Items are email records that were

compiled as part of a quality assurance investigation of Z.R.’s case and emanated from those

quality assurance activities. The Contested Items are those that would be generated and compiled

to identify and prevent medical risks, do a root cause analysis, and assess the quality of care. Thus,

I am satisfied that Defendant has met its burden of demonstrating that the quality assurance

privilege applies to the Contested Items.

          IV.     CONCLUSION

          In sum, because the Contested Items captured in the privilege log documents are medical

quality assurance records, they are privileged and confidential and the Defendant is not required

to produce them. Accordingly, Plaintiffs’ Motion, ECF No. 39, is DENIED as to the Contested

Items.2



Dated: February 5, 2021                                         ___________/s/____________
                                                                The Honorable Gina L. Simms
                                                                United States Magistrate Judge




        2
          Separately, this Court will address Plaintiffs’ objections to Contested Items 12-13 on the privilege log,
which are related to Dr. Peter Willett.

        In addition, to the extent that a question still remains about the appropriateness of Defendant’s invocation of
the medical quality assurance privilege at depositions conducted already, the Court finds that none of the exceptions
allowing testimony about these medical quality assurance records applies. See 10 U.S.C. §§ 1102(c)(A) though (G).

                                                          5
